EXHIBIT 10.1

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This CONFIDENTIAL SEPARATION AGREEMENT and GENERAL RELEASE (hereinafter referred
to as the “Agreement”) is made and entered into by and between Michael Snyder
(“Executive”) and Vonage Holdings Corp. (defined herein to include, its
affiliates, subsidiaries, predecessors, and successors and hereinafter referred
to as “Vonage” or “the Company”), effective as of April 12, 2007 (the “Effective
Date”). Executive and Vonage are hereafter referred to as the “Parties.”

WHEREAS, Executive was employed by Vonage as its Chief Executive Officer;

WHEREAS, Executive and Vonage entered into an Employment Agreement dated
February 7, 2006 (“Employment Agreement”);

WHEREAS, Executive has resigned from his position as Chief Executive Officer
effective April 11, 2007, which resignation, pursuant to Section 4(e) of the
Employment Agreement, constituted Executive’s resignation as a member of all
applicable boards of directors, boards of trustees, and executive and/or
management committees of Vonage of which he was a member, also effective
April 11, 2007;

WHEREAS, for the purposes of this Agreement, and assuming that it is executed by
Executive and is not rescinded by Executive or otherwise caused by Executive to
be held invalid for any reason, the Executive’s resignation, under the
circumstances of his separation, will be treated in the same manner as a
resignation for “Good Reason” within the meaning of the Employment Agreement;

WHEREAS, Vonage and Executive have read this Agreement and have had the
opportunity to review it with their respective legal counsel; and

WHEREAS, Vonage and Executive desire to resolve any and all issues and claims
between them including without limitation Executive’s employment and his
separation therefrom, as well as any and all issues and claims arising from or
relating to the Employment Agreement, and to reach an amicable accord and
settlement concerning their future relationship.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:

1. Separation. Executive ceased performing duties for, and resigned from, Vonage
on April 11, 2007 and Executive’s services on any and all boards of directors,
boards of trustees, and executive and/or management committees of Vonage of
which he was a member ended on such date. The terms of Executive’s separation
from Vonage are now being agreed to, as described herein.

2. Salary. Executive agrees that Vonage has no obligation to make, and will not
make, any additional salary payments to Executive that have not already been
paid, except for any and all earned, accrued or owed amounts, but not yet paid,
to which Executive is entitled up to and

 

- 1 -



--------------------------------------------------------------------------------

including April 11, 2007, including, but not limited to, earned and unpaid
salary, unused accrued vacation and unreimbursed reasonable expenses (submitted
in accordance with and payable under the Company’s expense reimbursement
policy), payable in a lump sum within five (5) days after the revocation period
described in Section 19(d) below. Any further entitlement that Executive may
have to compensation shall be governed by the terms of this Agreement.

3. Non-Admission. It is specifically understood and agreed that this Agreement
does not constitute and is not to be construed as an admission or evidence of
(i) any violation by Vonage or Executive, of any federal, state, or municipal
law, statute, or regulation, or principle of common law or equity, (ii) the
commission by Executive or Vonage of any other actionable wrong, or (iii) any
wrongdoing of any kind whatsoever on the part of Executive or Vonage, and shall
not be offered, argued, or used for that purpose.

4. General Release.

(a) In exchange for the consideration provided in this Agreement, and as a
material inducement for both Parties entering into this Agreement, Executive for
himself, his heirs, executors, administrators, trustees, legal representatives,
successors and assigns (hereinafter collectively referred to for purposes of
this Paragraph 4 as “Executive”) hereby irrevocably and unconditionally waives,
releases, and forever discharges Vonage, and its past, present and future
affiliates and related entities, parent and subsidiary corporations, divisions,
shareholders, predecessors, future officers, directors, trustees, fiduciaries,
administrators, executives, agents, representatives, successors and assigns
(hereinafter collectively referred to for purposes of this Paragraph 4 as
“Vonage”) for any and all waivable claims, charges, demands, sums of money,
actions, rights, promises, agreements, causes of action, obligations and
liabilities of any kind or nature whatsoever, at law or in equity, whether known
or unknown, existing or contingent, suspected or unsuspected, apparent or
concealed, foreign or domestic (hereinafter collectively referred to as
“claims”) which he has now or in the future may claim to have against Vonage
based upon or arising out of any facts, acts, conduct, omissions, transactions,
occurrences, contracts, claims, events, causes, matters or things of any
conceivable kind or character existing or occurring or claimed to exist or to
have occurred prior to the Effective Date in any way whatsoever relating to or
arising out of Executive’s employment with Vonage. Such claims include, but are
not limited to, claims arising under including any claims under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the Americans with
Disabilities Act, 29 U.S.C. § 12101 et seq.; the Family and Medical Leave Act of
1993, 29 U.S.C. § 2601 et seq.; the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq.; any other federal, state or local statutory laws
including, but not limited to, the New Jersey Law Against Discrimination, the
Conscientious Employee Protection Act, the New Jersey Wage Payment Law, the New
Jersey Family Leave Act, the common law of the State of New Jersey; any claim
under any local ordinance, including, but not limited to, any ordinance
addressing fair employment practices; any common law claims; and any and all
claims for counsel fees and costs.

(b) To the fullest extent permitted by law, and subject to the provisions of
Paragraphs 4(d) and 4(e) below, Executive represents and affirms that he has not
filed or caused to be filed on his behalf any claim for relief against Vonage or
any releasee and, to the best of his knowledge and belief, no outstanding claims
for relief have been filed or asserted against Vonage or any releasee on his
behalf.

 

- 2 -



--------------------------------------------------------------------------------

(c) In waiving and releasing any and all waivable claims whether or not now
known, Executive understands that this means that, if he later discovers facts
different from or in addition to those facts currently known by him, or believed
by him to be true, the waivers and releases of this Agreement will remain
effective in all respects — despite such different or additional facts and his
later discovery of such facts, even if he would not have agreed to this
Agreement if he had prior knowledge of such facts.

(d) Nothing in this Paragraph, or elsewhere in this Agreement, prevents or
prohibits Executive from filing a claim with a government agency, such as the
U.S. Equal Employment Opportunity Commission, that is responsible for enforcing
a law on behalf of the government. However, Executive understands that, because
Executive is waiving and releasing, among other things, any and all claims for
monetary damages and any other form of personal relief (per Paragraph 4(a)
above), Executive may only seek and receive non-monetary forms of relief through
any such claim.

(e) Nothing in this Paragraph, or elsewhere in this Agreement, is intended as,
or shall be deemed or operate as, a release by Executive of his rights to
indemnification relating to his performance of services as an employee, officer
and/or board member of Vonage, including, but not limited to, those rights to
indemnification as are set forth in Article EIGHTH of the Restated Certificate
of Incorporation of Vonage Holdings Corp. dated as of May 30, 2006 (attached
hereto and incorporated herein as Exhibit A). Accordingly, nothing in this
Paragraph, or elsewhere in this Agreement, prevents or prohibits Executive from
filing a future claim for indemnification. Notwithstanding the foregoing, the
representations contained in this Paragraph 4(e) are intended as recitals only
and are not intended to provide Executive any additional contractual rights
beyond those contained in said Article EIGHTH.

5. Consideration and Post-Employment Benefits. Vonage, for and in consideration
of the undertakings of Executive set forth herein and pursuant to
Section 4(b)(i) of the Employment Agreement, and intending to be legally bound,
and provided that Executive does not revoke this Agreement pursuant to Paragraph
19(d) below, agrees that Vonage will pay the following to Executive: (1) One
Hundred Fifty Thousand Six Hundred Eighty-Four and 93/100 Dollars ($150,684.93)
which constitutes the Executive’s pro-rata annual bonus for 2007 and which will
be paid in a lump sum payment on the date such bonus would have been payable to
Executive had he remained employed by the Company but, in no event, later than
March 15, 2008, (2) One Million One Hundred Thousand and 00/100 Dollars
($1,100,000.00) which is equal to two (2) times Executive’s current annual base
salary and which will be paid in substantially equal regular payroll
installments, commencing within five (5) days after the revocation period
described in Section 19(d) below, over the six (6) month period immediately
following the Effective Date, (3) Forty-Five Thousand Eight Hundred Thirty-Three
and 33/100 Dollars ($45,833.33) which is equal to one month’s current annual
base salary and which will be paid within five (5) days after the revocation
period described in Section 19(d) below, and (4) at the request of Executive, an
amount not exceeding Fifty Thousand and 00/100 Dollars ($50,000.00) for
outplacement services for Executive, as described in Section 4(b)(i) of the
Employment Agreement, during the period described below. The Company shall
reimburse said outplacement services payments within thirty (30) days of
Executive’s submission for reimbursement of proper proof of payment, which
Executive shall submit within thirty (30) days of incurring said expense. All
payments under clause (2) shall be paid by December 31, 2007. The outplacement
services addressed in

 

- 3 -



--------------------------------------------------------------------------------

clause (4) will be provided for the period beginning on the Effective Date and
ending December 31, 2008, and any reimbursement of the cost of such outplacement
services will be paid by December 31, 2009. All payments are subject to
applicable tax withholding. Executive shall be solely responsible for all taxes
applicable to Executive on the payments under this Agreement. Additionally, for
a period not to exceed eighteen (18) months following the Executive’s
resignation from the Company, the Company shall pay any COBRA premiums incurred
by the Executive for the purchase of medical and dental coverage for Executive
and any qualified beneficiaries in accordance with the terms and conditions of
such insurance available to the senior executives of the Company, as those
coverages may be amended or modified from time to time. The Company’s obligation
to continue payments for COBRA premiums pursuant to this Paragraph 5 shall cease
as of the date that Executive obtains alternative employment that affords him
the opportunity to obtain medical and dental insurance coverage.

6. Prior Agreements. This Agreement supersedes all prior agreements entered into
by Vonage and Executive, except for the following: (1) Sections 4(b) and 4(c),
and Sections 5 through 12 of the Employment Agreement, which terms survive the
termination of the Employment Agreement pursuant to Section 17 thereof, (2) the
Parties’ Non-Compete Agreement dated February 7, 2006, (3) the Parties’ Employee
Confidentiality and Innovations Agreement dated February 7, 2006 (the
“Confidentiality Agreement”), and (4) the Parties’ Nonqualified Stock Option
Agreement dated February 7, 2006.

7. Resignation from Directorships and Officerships. Pursuant to Section 4(e) of
the Employment Agreement, Executive affirms that his notice of resignation
submitted on April 11, 2007 constitutes his immediate resignation from (i) any
director, officer, or employee position that Executive has with the Company, and
(ii) all fiduciary positions (including as a trustee) the Executive holds with
respect to any employee benefit plans or trusts established by the Company.

8. Confidentiality of Agreement. Executive agrees to keep secret and strictly
confidential the terms of this Agreement and further represents and warrants
that he will not disclose, make known, discuss or relay any information
concerning this Agreement, or any of the discussions leading up to this
Agreement, to anyone (other than members of his immediate family, accountants or
attorneys who have first agreed to keep said information confidential and to not
disclose it to others), and that he has not done so. The foregoing shall not
prohibit or restrict such disclosure as required by law or in connection with
the Company’s filings with the Securities and Exchange Commission or any other
governmental or regulatory body, or as may be necessary for the prosecution or
defense of claims relating to the performance or enforcement of this Agreement,
or prohibit or restrict Executive (or Executive’s attorney) or Vonage from
responding to any such inquiry about this settlement or its underlying facts and
circumstances by the Securities and Exchange Commission, the New York Stock
Exchange, any other self- regulatory organization, or in response to a duly
served and effective subpoena or discovery request in the course of any
litigation. Prior to making any disclosure other than to his immediate family,
accountants or attorneys, Executive shall provide Vonage with as much notice as
practicable that he has been requested or compelled to make disclosure and use
his best efforts to ensure that if such disclosure occurs it does so in a manner
designed to maintain the confidentiality of this Agreement to the fullest extent
possible.

 

- 4 -



--------------------------------------------------------------------------------

9. Return of Property and Documents. Executive represents and warrants that he
has returned, or will immediately return, to Vonage all Vonage property
(including, without limitation, any and all computers, Blackberries,
identification cards, card key passes, corporate credit cards, corporate phone
cards, files, memoranda, keys, and software) in Executive’s possession and that
he has not, and will not, retain any duplicates or reproductions of such items.
Executive further represents and warrants that he has delivered to Vonage all
copies of any Confidential Information (as defined in the Confidentiality
Agreement) in his possession or control and has destroyed all copies of any
analyses, compilations, studies or other documents in his possession that
contain any Confidential Information.

10. Breach of Obligations. It is expressly understood and agreed that in the
event of a material breach by either party of any of its obligations under this
Agreement and any agreements incorporated by reference herein, and in addition
to any other legal or equitable remedy the non-breaching party may have, the
non-breaching party shall have the option to pursue any available legal or
equitable remedy. The Parties further agree that, to the extent permitted by
law, the prevailing party shall recover its costs and reasonable attorneys’ fees
incurred in seeking relief for any proven breach of this Agreement or to enforce
the terms of this Agreement.

11. Notices. All notices, requests, demands and other communications hereunder
to Vonage shall be in writing and shall be delivered, either by hand, by
facsimile, by overnight courier or by certified mail, return receipt requested,
duly addressed as indicated below or to such changed address as Vonage may
subsequently designate:

Vonage Holdings Corp.

23 Main Street

Holmdel, New Jersey 07733

Attention: Sharon O’Leary, Executive Vice President & Chief Legal Officer

Any such notice, request, demand, or other communication to Vonage delivered in
the manner specified above shall be deemed duly given only upon receipt by
Vonage.

All notices, requests, demands, and other communications hereunder to Executive
shall be in writing and shall be delivered, either by hand, by facsimile, by
overnight courier, or by certified mail, return receipt requested, duly
addressed as indicated below or to such changed address as Executive may
subsequently designate:

Michael Snyder

77 Hance Road

Fair Haven, New Jersey 07704

Any such notice, request, demand, or other communication to Executive delivered
in the manner specified above shall be deemed duly given only upon receipt by
Executive.

12. Severability. If, at any time after the Effective Date, any provision of
this Agreement shall be held by any court of competent jurisdiction or
arbitrator to be illegal, void, or unenforceable, such provision shall be of no
force and effect. The illegality or unenforceability

 

- 5 -



--------------------------------------------------------------------------------

of such provision, however, shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement, provided, however,
that, upon any finding that Paragraph 4(a) is illegal and/or unenforceable
(other than a finding caused by Vonage), Vonage shall be released from any
obligation to make any payment pursuant to Paragraph 5 of this Agreement and
Executive shall repay to Vonage any and all amounts already received pursuant to
Paragraph 5.

13. Choice of Law; Arbitration. The terms of this Agreement and all rights and
obligations of the Parties thereto including its enforcement shall be
interpreted and governed by the laws of the State of New Jersey, without regard
to conflicts of law principles. Pursuant to Section 12 of the Employment
Agreement, which is incorporated by operation thereof and reference herein, any
disputes arising out of this Agreement and which are mandatorily arbitrable
shall be settled exclusively by arbitration before the American Arbitration
Association at a location in New Jersey.

14. Injunctive Relief. Notwithstanding the limited agreement to arbitrate set
forth in Paragraph 13 of this Agreement, any claim alleging breach of
Executive’s non-disparagement obligations or alleging breach of Paragraph 8
(confidentiality) may be brought in any federal or state court of competent
jurisdiction in the State of New Jersey, where the Parties consent to
jurisdiction and agree not to argue that it is an inconvenient forum for
resolution of the claim. A material breach of Section 10 of Executive’s
Employment Agreement or Paragraph 8 of this Agreement shall be considered to be
irreparable harm, where no adequate remedy at law would be available in respect
thereof. The Parties agree that Vonage will have no obligation to post a bond to
obtain said injunctive relief.

15. Modification of Agreement. No provision of this Agreement may be modified,
altered, waived or discharged unless such modification, alteration, waiver or
discharge is agreed to in writing and signed by the Parties hereto. No waiver by
either party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

16. Withholding. Vonage may withhold from amounts payable or benefits provided
under this Agreement any and all federal, state, and local taxes that are
required to be withheld and reported by any applicable laws and regulations.
Vonage may also withhold and report any amounts necessary pursuant to the
benefit plans, policies, or arrangements of Vonage or otherwise, in accordance
with any applicable Vonage policies, laws and/or regulations.

17. Entire Agreement; Headings. This Agreement sets forth the entire agreement
between the Parties hereto and any and all prior and contemporaneous agreements
(including the Employment Agreement), discussions or understandings between the
Parties pertaining to the subject matter hereof, including relating to severance
payments or compensation, have been and are merged into and superseded by this
Agreement; provided, however, that this Agreement does not supersede Executive’s
obligations relating to confidential information, trade secrets, intellectual
property, copyrights, and non-solicitation, which shall remain in full force and
effect in accordance with their terms. The headings of the paragraphs contained
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement

 

- 6 -



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed an original, but all of which will constitute one and
the same instrument.

19. EXECUTIVE ACKNOWLEDGES AND WARRANTS THAT:

(a) he has read the terms of this Agreement and that he understands its terms
and effects, including the fact that he has agreed to release and forever
discharge Vonage or any releases from any legal action arising out of his
employment relationship with Vonage, the terms and conditions of that employment
relationship, and the termination of that employment relationship;

(b) he has signed this Agreement voluntarily and knowingly in exchange for the
consideration described and referenced herein, which he acknowledges as adequate
and satisfactory to him;

(c) he has been informed that he has the right to consider this Agreement for a
period of twenty-one (21) days from receipt prior to entering into this
Agreement and he has signed on the date indicated below after concluding that
the Agreement is satisfactory;

(d) he has been informed that he has the right to revoke this Agreement for a
period of seven (7) days following his execution of this. Agreement by giving
written notice to Vonage to the attention of Sharon O’Leary, Executive Vice
President & Chief Legal Officer, Vonage Holdings Corp., 23 Main Street, Holmdel,
New Jersey 07733. This Agreement shall not be effective or enforceable until
Executive’s right to revoke this Agreement has lapsed;

(e) he has been and is hereby advised in writing by Vonage to consult with an
attorney prior to signing this Agreement and he has consulted with his attorney;

(f) neither Vonage, nor any of its agents, representatives or attorneys have
made any representations to Executive concerning the terms or effects of this
Agreement other than those contained and referenced herein; and

(g) this Agreement shall be governed, interpreted and enforced by and under the
laws of the State of New Jersey, without regard to choice of law principles.

 

      VONAGE HOLDINGS CORP. By:  

/s/ MICHAEL SNYDER

    By:  

LOGO [g69307image_001.jpg]

  MICHAEL SNYDER       Dated:   5-17-07     Dated:   May 17, 2007

 

7